Exhibit 10.49


SIXTH AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 4)
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AGREEMENT (LEASE NO.
4) (this “Amendment”) is made and entered into as of January 1, 2018 by and
among each of the parties identified on the signature page hereof as a landlord
(collectively, “Landlord”) and each of the parties identified on the signature
page hereof as a tenant (jointly and severally, “Tenant”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Master Lease Agreement
(Lease No. 4), dated as of August 4, 2009, as amended by that certain First
Amendment to Amended and Restated Master Lease Agreement (Lease No. 4), dated as
of October 1, 2009, that certain Partial Termination of and Second Amendment to
Amended and Restated Master Lease Agreement (Lease No. 4), dated as of May 1,
2011, that certain Third Amendment to Amended and Restated Master Lease
Agreement (Lease No. 4), dated as of June 20, 2011, that certain Fourth
Amendment to Amended and Restated Master Lease Agreement (Lease No. 4), dated as
of August 31, 2012, and that certain Fifth Amendment to Amended and Restated
Master Lease Agreement (Lease No. 4), dated as of July 10, 2014 (as so amended,
the “Lease”), Landlord leases to Tenant, and Tenant leases from Landlord, the
Leased Property (this and other capitalized terms used but not otherwise defined
herein having the meanings given such terms in the Lease), all as more
particularly described in the Lease; and
WHEREAS, pursuant to that certain Fifth Amendment to Amended and Restated Master
Lease Agreement (Lease No. 4) identified above (the “Fifth Amendment”), Tenant
exercised its right to extend the Term of the Lease from April 30, 2017 to April
30, 2032; and
WHEREAS, in connection with the Fifth Amendment, Landlord and Tenant each
intended that, commencing on January 1, 2018, Tenant would pay Additional Rent
for the New Seasons Properties in lieu of certain periodic adjustments in
Minimum Rent for the New Seasons Properties; and
WHEREAS, on June 1, 2015, the financing secured by the Bronco Financed Property
known as McCarthy Court I and having an address at 1321 McCarthy Blvd, New Bern,
North Carolina 28562 (the “McCarthy Court I Financed Property”) was repaid in
full, and, pursuant to Section 23.18 of the Lease, the McCarthy Court I Financed
Property was automatically added to and demised under the Lease, and, pursuant
to Section 21.6 of the Bronco Financed Lease for the McCarthy Court Financed
Property (the “McCarthy Court I Financed Lease”), the term of the McCarthy Court
Financed Lease was automatically terminated; and
WHEREAS, Landlord and Tenant wish to amend the Lease to document (a) their
intention that Tenant pay Additional Rent for the New Seasons Properties in lieu
of annual periodic adjustments in Minimum Rent and (b) the addition of the
McCarthy Court I Financed Property to the Lease;





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.    McCarthy Court I Financed Property. As of June 1, 2015, the financing
securing the McCarthy Court I Financed Property was repaid in full and the
McCarthy Court I Financed Property has been added to and demised under the
Lease, such that SNH/LTA SE McCarthy New Bern LLC became a Landlord under the
Lease and FVE SE McCarthy New Bern LLC became a Tenant under the Lease.
2.    Additional Rent Properties. The defined term “Additional Rent Properties”
set forth in Section 1.4 of the Lease is deleted in its entirety and replaced
with “Intentionally Deleted”. Each reference in the Lease to the “Additional
Rent Properties” is deleted and replaced with a reference to the “Leased
Property”, and each reference in the Lease to an “Additional Rent Property” is
deleted and replaced with a reference to a “Property”.
3.    Fair Market Rental. The defined term “Fair Market Rental” set forth in
Section 1.37 of the Lease is deleted in its entirety and replaced with
“Intentionally Deleted”.
4.    New Seasons Properties. The defined term “New Seasons Properties” set
forth in Section 1.69 of the Lease is deleted in its entirety and replaced with
“Intentionally Deleted”.     
5.    Overdue Rate. The defined term “Overdue Rate” set forth in Section 1.74 of
the Lease is deleted in its entirety and replaced with the following:
“Overdue Rate” shall mean, on any date, a per annum rate of interest equal to
the lesser of fifteen percent (15%) and the maximum rate then permitted under
Applicable Laws.
6.    Extended Terms. The second sentence of the second paragraph of Section 2.4
of the Lease is deleted in its entirety and replaced with the following:
All of the terms, covenants and provisions of this Agreement shall apply to each
Extended Term, except that Tenant shall have no right to extend the Term beyond
April 30, 2062.
7.    Periodic Adjustments of Minimum Rent. Section 3.1.1(e) of the Lease is
deleted in its entirety.
8.    Schedule 1. Schedule 1 to the Lease is deleted in its entirety and
replaced with Schedule 1 attached hereto.
9.    Exhibit A. Exhibit A to the Lease is amended by deleting Exhibit A-5
attached thereto in its entirety and replacing it with Exhibit A-5 attached
hereto.


- 2 -

--------------------------------------------------------------------------------





10.    Ratification. As amended hereby, the Lease is hereby ratified and
confirmed.


[Remainder of page intentionally left blank; Signature page follows]


- 3 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a sealed
instrument as of the date above first written.


LANDLORD:
CCOP SENIOR LIVING LLC
SNH CHS PROPERTIES TRUST
SNH NS PROPERTIES TRUST
SNH SOMERFORD PROPERTIES TRUST
SNH/LTA PROPERTIES GA LLC
SNH/LTA PROPERTIES TRUST
SNH/LTA SE HOME PLACE NEW BERN LLC
SNH/LTA SE MCCARTHY NEW BERN LLC
SPTIHS PROPERTIES TRUST


By: /s/ David J. Hegarty            
David J. Hegarty
President of each of the foregoing entities




TENANT:
FIVE STAR QUALITY CARE - NS TENANT, LLC
FIVE STAR QUALITY CARE TRUST
FS TENANT HOLDING COMPANY TRUST
FVE SE HOME PLACE NEW BERN LLC
FVE SE MCCARTHY NEW BERN LLC
By: /s/ Bruce J. Mackey Jr.            
Bruce J. Mackey Jr.
President of each of the foregoing entities


[Signature Page to Sixth Amendment to Amended and Restated Master Lease
Agreement (Lease No. 4)]

--------------------------------------------------------------------------------






SCHEDULE 1


PROPERTY-SPECIFIC INFORMATION




Exhibit
Property Address
Base Gross Revenues
(Calendar Year)
Base Gross Revenues
(Dollar Amount)
Commencement
Date
Interest Rate
A-1
Somerford Place - Stockton
3530 Deer Park Drive
Stockton, CA 95219
2009
$3,515,630
03/31/2008
8%
A-2
La Villa Grande Care Center
2501 Little Bookcliff Drive
Grand Junction, CO 81501
2005
$5,205,189
12/31/2001
10%
A-3
Court at Palm-Aire
2701 North Course Drive
Pompano Beach, FL 33069
2007
$12,992,201
09/01/2006
8.25%
A-4
Home Place of New Bern
1309 McCarthy Boulevard
New Bern, NC 28562
2012
$2,742,228
06/20/2011
7.50%
A-5
McCarthy Court I
1321 McCarthy Blvd
New Bern, NC 28562
2012
$3,050,293*
6/20/2011
7.50%
A-6
Northlake Gardens
1300 Montreal Road
Tucker, GA 30084
2006
$2,240,421
06/03/2005
9%
A-7
Westridge Quality
Care & Rehabilitation
600 Manor Drive
Clarinda, IA 51632
2005
$2,933,641
12/31/2001
10%
A-8
Brenden Gardens
900 Southwind Road
Springfield, IL 62703
2007
$1,802,414
09/01/2006
8.25%
A-9
Overland Park Place
6555 West 75th Street
Overland Park, KS 66204
2005
$2,539,735
10/25/2002
10%
A-10
Morningside of Mayfield
1517 West Broadway
Mayfield, KY 42066
2006
$1,197,256
11/19/2004
9%
A-11
The Neighborhood of Somerset
100 Neighborly Drive
Somerset, KY 42503
2007
$1,893,629
11/05/2006
8.25%
A-12
Centennial Park Retirement Village
510 Centennial Circle
North Platte, NE 69101
2009
$6,624,481
02/17/2008
8%
A-13
Westgate Assisted Living
3030 South 80th Street
Omaha, NE 68124
2006
$2,210,173
06/03/2005
9%
A-14
NewSeasons at Cherry Hill
490 Cooper Landing Road
Cherry Hill, NJ 08002
2018
TBD
12/29/2003
10%
A-15
NewSeasons at Mount Arlington
2 Hillside Drive
Mount Arlington, NJ 07856
2018
TBD
12/29/2003
10%
A-16
NewSeasons at New Britain
800 Manor Drive
Chalfont, PA 18914
2018
TBD
12/29/2003
10%
A-17
NewSeasons at Clarks Summit
950 Morgan Highway
Clarks Summit, PA 18411
2018
TBD
12/29/2003
10%






--------------------------------------------------------------------------------







Exhibit
Property Address
Base Gross Revenues
(Calendar Year)
Base Gross Revenues
(Dollar Amount)
Commencement
Date
Interest Rate
A-18
NewSeasons at Exton
600 North Pottstown Pike
Exton, PA 19341
2018
TBD
12/29/2003
10%
A-19
NewSeasons at Glen Mills (Concordville)
242 Baltimore Pike
Glen Mills, PA 19342
2018
TBD
12/29/2003
10%
A-20
NewSeasons at Tiffany Court
700 Northampton Street
Kingston, PA 18704
2018
TBD
12/29/2003
10%
A-21
Morningside of Greenwood
116 Enterprise Court
Greenwood, SC 29649
2006
$1,322,836
06/03/2005
9%
A-22
Montevista at Coronado
1575 Belvidere Street
El Paso, TX 79912
2005
$8,149,609
01/11/2002
10%
A-23
Dominion Village at Poquoson
531 Wythe Creek Road
Poquoson, VA 23662
2005
$1,359,832
5/30/2003
10%
A-24
Morningside in the West End
3000 Skipwith Road
Richmond, VA 23294
2006
$3,792,363
11/19/2004
9%
A-25
Worland Healthcare &
Rehabilitation Center
1901 Howell Avenue
Worland, WY 82401
2005
$3,756,035
12/31/2001
10%
A-26
Brandon Woods at Alvamar
1501 Inverness Drive
Lawrence, KS 66047
2010
$14,988,426
10/01/2009
8.75%
A-27
McCarthy Court II
1325 McCarthy Boulevard
New Bern, North Carolina
2012
$3,050,293*
06/20/2011
7.5%
A-28
Remington Club I & II
16925 and 16916 Hierba Drive
San Diego, CA 92128
2005
$20,853,252
01/11/2002
10.0%
A-29
Savannah Square
One Savannah Square Drive
Savannah, GA 31406
2007
$6,931,887
10/01/2006
9.0%
A-30
Morningside of Bellgrade
2800 Polo Parkway
Midlothian, VA 23113
2006
$4,992,156
11/19/2004
9.0%





* Base Gross Revenues (and Gross Revenues) for McCarthy Court I and McCarthy
Court II are combined.





--------------------------------------------------------------------------------






EXHIBIT A-5


McCarthy Court I
1321 McCarthy Boulevard
New Bern, North Carolina 28562




Lying and being situate in Craven County, North Carolina, and being more
particularly described as follows:


TRACT ONE:
Being all of LOT 2 (REVISED), according to plat entitled “LOTS 1 & 2, HOME PLACE
OF NEW BERN FOR HOME PLACE OF NEW BERN, LLC”, according to the plat thereof,
recorded in PLAT CABINET G, SLIDE 173-C, in the Office of the Register of Deeds
of Craven County, North Carolina.


EASEMENT TRACT: (APPURTENANT TO TRACT ONE OF FEE PARCEL ONLY)
TOGETHER WITH all property easement rights and benefits contained in that
certain Declaration of Rights, Restrictions and Easements recorded in Book 2221,
Page 208; and Amended and Restated Declaration of Rights, Restrictions and
Easement recorded May 23, 2008, in Book 2727, Page 164, Craven County Registry.


TRACT TWO:
Being that 4,464 square feet tract according to plat entitled “RECOMBINATION
LOTS 1 & 2, HOME PLACE OF NEW BERN FOR HOME PLACE OF NEW BERN, LLC”, according
to the plat thereof, recorded in PLAT CABINET G, SLIDE 173-C, in the Office of
the Register of Deeds of Craven County, North Carolina.











